PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bristol-Myers Squibb Company
Application No. 17/584,155
Filed: 25 Jan 2022
For [1,2,4]TRIAZOLO[1,5-A]PYRIDINYL SUBSTITUTED INDOLE COMPOUNDS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant 37 C.F.R. § 1.55(f) filed on January 25, 2022 in this reissue application, requesting the acceptance of a delayed submission of certified copy of a foreign application.  

This petition pursuant to 37 C.F.R. § 1.55(f) is GRANTED.

This application is a reissue of application number 16/653,297, which issued as U.S. patent number 10,912,766 on February 9, 2021 and was filed pursuant to 35 U.S.C. § 111(a) on October 15, 2019, claiming the benefit of, inter alia, one Indian application filed on June 29, 2016.  However, a certified copy of the foreign application was not filed with the Office within the later of four months from the actual filing date of the US application (February 18, 2020 since February 15, 2020 fell on a Saturday and February 17, 2020 fell on a federal holiday) or sixteen months from the filing date of the foreign application (October 30, 2017 since October 29, 2017 fell on a Sunday).  

Since a certified copy of the foreign application was not filed prior to February 18, 2020, this is an appropriate petition under the provisions of 37 C.F.R. § 1.55(f).

A petition pursuant to 37 C.F.R. § 1.55(f) to accept an untimely submitted certified copy of the foreign application requires:

(1)	a showing of good and sufficient cause for the delay; and, 
(2)	the petition fee as set forth in 37 C.F.R. 
	§ 1.17(g).

With this petition, Petitioner has submitted a showing of good and sufficient cause for the delay.  USPTO records show the petition fee was charged to Deposit Account number 50-0311 on May 2, 2022.  

On January 27, 2022, a certified copy of the foreign application was received.

The Technology Center will be notified of this decision, and jurisdiction over this application is transferred to the Technology Center, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the present application can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).